Citation Nr: 0618612	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  01-08 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his son


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The record reflects that the veteran had active duty for 
training (ACDUTRA) from August 1974 to December 1974 in the 
United States Army National Guard, with subsequent additional 
service in the Florida Army National Guard.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for hypertension.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran was found to have high blood pressure during 
a period of active duty for training in May 1978.

3.  The veteran was subsequently diagnosed with chronic 
hypertension.


CONCLUSION OF LAW

The veteran's hypertension was incurred during a period of 
active duty for training.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In this case, the RO issued the veteran VCAA notices in May 
2001 and December 2004.  Those notices informed the veteran 
of the type of information and evidence that was needed to 
substantiate claims for service connection.  The notices did 
not inform the veteran of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disabilities on appeal.  Despite the inadequacy of the VCAA 
notices as to the elements of establishing a disability 
rating or an effective date, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision in the issue that the Board is presently deciding.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
AOJ, the Board must consider whether the veteran has been 
prejudiced thereby).  The Board finds herein that the 
evidence supports service connection for the veteran's 
hypertension.  It is in the veteran's interest to proceed 
with the grant of service connection at this time.  The RO 
will address the notice requirements with regard to the 
assignment of a rating and an effective date when the RO 
effectuates the grant of service connection.

VA has taken steps to develop evidence relevant to the claim 
on appeal.  In August 2003 and November 2004, the Board 
remanded the case for additional development.  Additional 
records of medical treatment of the veteran were obtained.  
VA made several attempts to obtain the dates of all of the 
veteran's periods of ACDUTRA, but the government agencies 
that maintain that type of records did not have that 
information in the veteran's case.  As the claim for service 
connection is granted herein, the veteran is not prejudiced 
by the absence of that information.

The veteran has submitted evidence and argument in support of 
his claim.  In November 2002, he had a travel board hearing 
before the undersigned Veterans Law Judge.  The Board 
concludes that the veteran has had a meaningful opportunity 
to participate in the processing of his claim.  

The Board finds that VA has adequately fulfilled its duties 
under the VCAA.  In light of the grant of service connection 
herein, any failure by VA to fulfill any duty to notify and 
assist the veteran is harmless error.

Service Connection for Hypertension

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a claim, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The veteran has not had service on active duty.  All of his 
service has been with the National Guard; first, with the 
U.S. Army National Guard, and later with the Florida Army 
National Guard.  His National Guard service began in 1974 and 
ended in June 2000.  An Army National Guard Retirement 
Credits Record documents his ACDUTRA from August 1974 to 
December 1974, and shorter periods of ACDUTRA, including two 
week periods each year from 1975 to 1979.  VA has sought, but 
has not been able to obtain, a record of the veteran's 
periods of ACDUTRA in 1980 through 2000.

The veteran essentially contends that his hypertension was 
incurred during a period of National Guard ACDUTRA.  He has 
made several statements regarding the onset and history of 
his hypertension.  In his September 1998 claim for VA 
compensation, the veteran indicated that his high blood 
pressure had begun in 1992.  VA outpatient treatment notes 
from February 1999 reflect the veteran's report of a seven 
year history of hypertension.  In a private medical 
examination in November 2000, the veteran reported a history 
of hypertension since age 39.  In December 2000, the veteran 
wrote that his hypertension was incurred during National 
Guard training.

In his November 2002 hearing, the veteran indicated that, 
during part of his National Guard service, he worked for the 
National Guard full time.  The veteran reported that he had 
begun to have high blood pressure when he was about 35 years 
old.  He indicated that he was first told that he had high 
blood pressure in a National Guard physical examination.  He 
stated that on another occasion, while he was in National 
Guard training, he saw the medics for back pain and 
headaches, and he was found to have high blood pressure.

The veteran's claims file contains records of medical 
examinations and treatment from National Guard, private, and 
VA sources.  Some of those records address the onset and 
history of the veteran's hypertension.

On a National Guard examination in December 1974, the 
veteran's blood pressure was within normal limits.  A 
National Guard sick slip dated May 10, 1978, indicates that 
the veteran's blood pressure was 150/100.  National Guard 
records show that the veteran was on ACDUTRA from April 30 to 
May 13, 1978.

On a National Guard examination in March 1984, the veteran's 
blood pressure was 140/74.  Private treatment notes from 
later in 1984 show a systolic reading over 140 and diastolic 
readings higher than 90.  National Guard treatment notes from 
May 1986 reflect that the veteran reported a history of 
hypertension.  The veteran's blood pressure was high in some 
of the readings taken in 1986 at National Guard and private 
facilities.  

On a National Guard examination in March 1989, the examiner 
found that the veteran had elevated blood pressure.  A 
National Guard sick slip from March 1989 noted that the 
veteran had high blood pressure, and mentioned medication for 
that condition.  The veteran saw a private physician in March 
1989 to evaluate hypertension diagnosed during a military 
physical.  The private physician found diastolic 
hypertension, and prescribed medications for the 
hypertension.

National Guard medical records from 1990 and 1995 noted 
hypertension.  Private treatment notes dated from 1992 to 
1998 indicated that the veteran was on medication for 
hypertension.  In August 1996, the veteran failed the first 
phase of a National Guard cardiovascular screening program.  
VA medical records dated from 1999 to 2006 show ongoing 
treatment of the veteran's hypertension.

The earliest finding of high blood pressure was recorded in 
May 1978, while the veteran was on ACDUTRA.  Over subsequent 
years, medical records showed high blood pressure on at least 
some readings.  Records from the mid-1980s forward listed a 
diagnosis of hypertension.  The available evidence does not 
definitively show that the veteran began to be disabled by 
hypertension during the period of ACDUTRA in April and May 
1978.  The initial finding of high blood pressure during that 
ACDUTRA period, however, is sufficient to raise a reasonable 
possibility that the veteran's hypertension began at that 
time.  Resolving the doubt in the veteran's favor, the Board 
grants service connection for the veteran's hypertension.


ORDER

Entitlement to service connection for hypertension is 
granted.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


